     Case 1:19-cr-10041-JDB Document 68 Filed 06/17/19 Page 1 of 2                PageID 162



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )       No. 1:19-cr-10041-JDB
                                               )
BRITNEY PETWAY and,                            )
CHARLES ALSTON,                                )
                                               )
                Defendants.                    )


                 UNITED STATES’ MOTION FOR EXTENSION OF TIME
                               TO FILE RESPONSE




         COMES NOW, the United States of America, by and through D. Michael Dunavant,

United States Attorney, and James W. Powell, Assistant United States Attorney for the Western

District of Tennessee, and pursuant to F.R.A.P. 26, moves this Honorable Court for an extension

of time to file its response and for cause states as follows:

         Government counsel James W. Powell has been out of the district for the past ten (10)

days and was unaware of the sealed Order to Show Cause filed by this Court. A colleague is

filing this motion on my behalf. Counsel for the government requests an additional five (5) days

to respond to the motion by defendant Britney Petway.
  Case 1:19-cr-10041-JDB Document 68 Filed 06/17/19 Page 2 of 2                   PageID 163



       Based on the above, the Government would ask for an extension of five (5) days in which

to prepare its response.

                                                      Respectfully submitted,

                                                      D. MICHAEL DUNAVANT
                                                      UNITED STATES ATTORNEY




                                              By:     s/ James W. Powell_____________
                                                      JAMES W. POWELL (BPR #9614)
                                                      Assistant U.S. Attorney
                                                      109 South Highland Avenue
                                                      Suite 300
                                                      Jackson, Tennessee 38301
                                                      (731) 422-6220


                                 CERTIFICATE OF SERVICE

       I, James W. Powell, Assistant United States Attorney for the Western District of

Tennessee, hereby certify that a copy of the foregoing motion for extension has been sent via

electronic mail to all counsel of record this the 17th day of June, 2019.



                                              By:     s/ James W. Powell_____________
                                                      JAMES W. POWELL (BPR #9614)
                                                      Assistant U.S. Attorney
                                                      109 South Highland Avenue
                                                      Suite 300
                                                      Jackson, Tennessee 38301
                                                      (731) 422-6220
